Citation Nr: 0634390	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for claimed emphysema.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1960 to 
January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
RO.  

The veteran testified before the undersigned Veterans' Law 
Judge in a videoconference hearing from the RO in February 
2006.  A transcript of that hearing is of record.   

For the reasons expressed hereinbelow, the matter on appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002). To implement the provisions of the law, 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

VCAA and its implementing regulations define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  VA must make as many requests as 
necessary to obtain relevant records in the custody of a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2) 
(2006).  

In a claim for compensation, VA must make efforts to obtain 
the claimant's service medical records, other records 
relating to the claimant's military service held or 
maintained by a government agency, VA medical records, and 
any other relevant records held by a Federal agency.  
38 C.F.R. § 3.159(c)(3) (2006).  

In this case, during his videoconference testimony before the 
Board, the veteran a asserted that he had been drawing Social 
Security Administration (SSA) disability benefits since 1999.  
However, the claims file does not show that the RO has 
requested the SSA file for review.  

Where there is actual notice to VA that the appellant is 
receiving disability benefits from the SSA, VA has the duty 
to acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documentation relied 
upon.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Based on the above, the Board finds that remand is necessary 
to enable the RO to obtain the veteran's SSA disability file.  

To ensure that all due process requirements are met, in 
addition to requesting the specific SSA records cited above, 
the RO should also give the veteran the opportunity to 
present any additional information and/or evidence pertinent 
to the claim on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
veteran's claim for service connection.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  Whether or not the veteran 
responds, the RO should submit a 
request to the SSA for the veteran's 
complete disability file.  

The RO must make as many attempts as 
necessary to obtain the veteran's SSA 
file.  If SSA has no such records on 
file, the RO must obtain a written 
statement to that effect from SSA and 
associate that statement with the 
claims file.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection for emphysema, in 
light of all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  



_________________________________________________
STEPHEN L. WILKNS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


